Citation Nr: 0007778	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  96-22 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether loan guaranty indebtedness of $27,350, plus interest, 
was properly created.


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty in the Marine Corps from 
September 1965 to September 1987, when he retired; he served 
for a year in Vietnam where he earned the Combat Action 
Ribbon.  This case originally came before the Board of 
Veterans' Appeals (Board) on appeal from a July 1993 decision 
of the Committee on Waivers and Compromises (Committee) of 
the St. Petersburg, Florida Department of Veterans Affairs 
(VA) Regional Office (RO) which denied the appellant's 
request for a waiver of loan guaranty indebtedness.  
Subsequent to the March 1998 hearing at the Board in 
Washington D.C., the case was remanded for additional 
development; the case has now been returned to the Board for 
appellate review.


REMAND

As directed by the April 1998 Board remand, the RO was to 
prepare a complete accounting of the total loan guaranty 
indebtedness which detailed the exact amount of any loss 
sustained by the Secretary and how this amount was 
calculated.  Any funds realized by the VA from the resale of 
the property, following offset due to the expenses of the 
foreclosure and resale, was to be taken into consideration in 
this accounting.  The Appellant was furnished with an 
accounting in July 1998.  The debt was calculated to include 
a principal balance of $74,513.16; advances of $4,750.17; 
accrued interest of $16,535.48; and an Administrative Expense 
(related to the June 1992 resale) of $5,696.74.  The Board is 
unable to ascertain how all of these figures were derived.

In particular, the Board notes that the May 29, 1990 13th 
Judicial Circuit Court of Florida Summary Judgment of 
Foreclosure lists the principal due on the note and mortgage 
as $74, 483.19 and that the same figure is quoted on the 
October 7, 1991 VA Summary of Basis for Liquidation form.  
The May 1991 Court document lists advances of $1,085.95 and 
accrued interest of $12,077.88, while the October 1991 VA 
Liquidation Summary gives those figures as $1,897.95 and 
$15,341.81, respectively.  There is no indication anywhere of 
exactly what expenses constitute the $5,696.74 spent on 
'Administration', nor has any authority been provided for the 
'rounding' of the after sale credit of $161.82 down to 
$150.00.  

The Board points out that evidence of record does not contain 
the original complaint or petition, nor the Lis Pendens, 
associated with the May 1990 Summary Judgment of Foreclosure.  
The evidence of record does not indicate what documents the 
Florida court had at its disposal in calculating the various 
sums listed in the May 1990 Summary Judgment of Foreclosure.  
These documents, i.e., the complete court file, should be 
obtained and associated with the file.

Furthermore, the Board notes that the evidence of record does 
not contain any documents from the mortgagor delineating any 
payments made by the appellant after January 1990.  The 
evidence of record does contain evidence that the appellant 
did make payments to the mortgagor in 1990, in that there are 
photocopies of cashed checks for the March-May, July, 
September-October and possibly December, payments.  In fact, 
the mortgagor sent several documents to the VA indicating 
that payments had been made in 1990.  For example, a VA Form 
26-8778, dated in May 1990, states that the date of the first 
uncured default was February 1, 1990, and that the last 
payment of $905.00 was received on April 27, 1990, and a VA 
Form 26-8778, dated in November 1990, states that the last 
payment of $905.00 was received on September 28, 1990.  There 
is no evidence of record to indicate that the appellant 
received credit from the mortgagor for any payment made after 
January 1990.  

In addition, there is no evidence of record that the 
appellant was credited with the $4803.00 paid by the 
Bankruptcy Trustee to the Mortgagor.  The appellant and his 
spouse had filed for Chapter 13 bankruptcy in the United 
States Bankruptcy Court for the Middle District of Florida, 
Tampa Division, in March 1988.  In August 1988, the 
bankruptcy trustee approved a plan in which the appellant 
would stay current with his mortgage payments and pay the 
mortgage arrearage of $4803.  The payments were made to the 
trustee who issued a final report and account, in October 
1990, showing that the $4803.00 arrearage had been paid.  On 
November 13, 1990, the Bankruptcy Court issued the order 
discharging the debtor after completion of the Chapter 13 
plan.  It is also unclear whether it was procedurally proper 
for the mortgagor to rely on the March 1988 Notice of Default 
as sufficient to initiate the foreclosure proceedings, as it 
could be argued that the November 13, 1990 Chapter 13 
Discharge Order of the Bankruptcy Court rendered that notice 
a nullity.  Neither the RO nor the Committee has addressed 
that point.

In view of the foregoing, this case is being REMANDED for the 
following action:

1.  The RO should set forth in the record 
a written paid and due audit in which the 
month-by-month amounts of principal, 
interest and escrow paid by the appellant 
are shown, as well as disbursements from 
the escrow account, expenses and 
advances, for the period between December 
1, 1987 and October 16, 1992.  The 
administrative expense of $5,936.74, all 
taxes and foreclosure expenses should be 
explained in detail.  The RO should again 
forward the appellant a complete 
accounting of the total loan guaranty 
indebtedness which details the exact 
amount of the loss sustained by the 
Secretary and how this amount was 
calculated.  Copies of such accounting 
should be associated with the loan 
guaranty file and claims file.

2.  The appellant should be afforded an 
opportunity to submit an updated VA Form 
4-5655, Financial Status Report, with any 
additional supporting documentation 
regarding current employment status as 
well as other current income and all 
expenses.  

3.  An opinion from the Office of the 
Regional Counsel on the procedural effect 
of the November 1990 Bankruptcy Court 
Chapter 13 Discharge Order, if any, on 
the March 12, 1988 Notice of Default 
should be requested.  A discussion of 
whether the mortgagor should have filed 
another Notice of Default after the 
February 1, 1990 first uncured default 
would be helpful.  A copy of any opinion 
should be provided the appellant and his 
representative.

4.  The validity of creation of the 
indebtedness should then again be 
adjudicated.  Any additional development 
as is necessary in order to adjudicate 
the issue must be undertaken.  

5.  Thereafter and as appropriate, the 
Committee should adjudicate the 
appellant's claim for waiver of recovery 
of loan guaranty indebtedness.  The 
Committee should determine whether bad 
faith, fraud or misrepresentation on the 
part of the appellant is supported by the 
facts found, thus precluding 
consideration of the waiver claim on the 
basis of equity and good conscience.  The 
determination must be made in compliance 
with the Court's holding in Richards v. 
Brown, 9 Vet. App. 255 (1996).  
Supporting analysis and explanation must 
be provided in connection with the 
readjudication of this claim.  If 
collection of the loan guaranty 
indebtedness is not precluded, after 
information concerning the appellant's 
current financial status has been 
obtained, the Committee should reach a 
determination as to whether collection of 
the indebtedness would be contrary to the 
principle of equity and good conscience.

6.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

If the findings as to the above remain adverse to the 
appellant, he and his representative should be furnished a 
Supplemental Statement of the Case (SSOC) which provides 
adequate notice of all actions taken by the agency of 
original jurisdiction subsequent to the issuance of the 
September 1999 SSOC.  The appellant must then be afforded an 
opportunity to reply thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant need take no 
action until he is so informed.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
requested development.  The purpose of this REMAND is to 
obtain additional information and to comply with all due 
process considerations.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

